Citation Nr: 1636123	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  15-37 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty for training from November 1960 to May 1961 and from August 8, 1962 to August 18, 1962. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in part denied service connection for bilateral hearing loss and tinnitus. 

In July 2007, the RO granted service connection for tinnitus.  Therefore, this issue is no longer on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's sensorineural hearing loss in the right ear manifests with puretone thresholds less than 26 decibels at all tested frequencies with speech recognition greater than 94 percent, which does not meet the VA criteria for disability.  

2.  The Veteran's sensorineural hearing loss in the left ear manifests with puretone threshold of greater than 40 decibels at 4000 Hz with speech recognition greater than 94 percent, which meets the VA criteria for disability. 

3.   The Veteran's left ear hearing loss first manifested greater than one year after active duty training and was not caused or aggravated by any aspect of service including head trauma sustained in a motor vehicle accident in 1962. 

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO received the Veteran's claim for service connection for bilateral hearing loss in February 2015 on a VA Form 21-526EZ for the Fully Developed Claim Program.  The Veteran certified that he had received the enclosed "Notice to Veteran/Service Member of Evidence Necessary to Substantiate a Claim for Veterans Disability Compensation and Related Compensation Benefits" (VA Form 21-526 EZ).  This notice meets the requirements and was provided prior to the initial adjudication of the claim in May 2015.  

The file contains the Veteran's service personnel and treatment records, VA inpatient and outpatient treatment records through February 2015, identified or submitted records of private medical care, and the report of a VA audiometric examination in September 2015.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  

After the most recent adjudication of the claim in a September 2015 statement of the case, the Veteran submitted additional evidence obtained from the internet.  As his substantive appeal was received in November 2015, a waiver of agency of original jurisdiction (AOJ) is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence. 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II. Analysis

The Veteran served as a U.S. Army Reserve heavy vehicle driver on active duty for training.  He contended in his June 2015 notice of disagreement and an October 2015 substantive appeal that he experiences bilateral hearing loss caused by head trauma sustained in an August 18, 1962 motor vehicle accident.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service personnel and service and private treatment records show that the Veteran sustained injuries in a motor vehicle accident on August 18, 1962, while traveling from his duty station to his home of residence on the day of completion of his training tour of duty.  A police report indicated that the accident occurred in wet weather at 11 am.  The Veteran was the driver and sole occupant of his automobile that was stopped in traffic because of an unrelated accident ahead.  The Veteran's vehicle was struck in the rear and forced into the stopped vehicle in front.  The police noted that the Veteran sustained a neck injury and was taken to a private physician in a police car.  In a letter dated the same day, the physician noted that he administered an injection of a sedative and muscle relaxant, and the Veteran remained in a motel overnight with orders not to drive.    

In a medical report dated two days after the accident, another private physician noted that the Veteran had sustained head trauma and a loss of consciousness, drove home the next day, but continued to experience black outs, headache, and "sounds in the left ear."  Records of care by another physician and a physical therapist from August 1962 through February 1963 show reports by the Veteran of headaches, neck, and lower back pain.  The physician diagnosed severe cervical sprain with concussion, but there were no notations of external head injuries or further investigation of the left ear symptoms.  

In a September 1962 Army Reserve physical examination, an audiometric test was normal at all frequencies in both ears.  The Veteran reported that his dizziness and fainting spells continued for 10 days after the accident.  The Veteran was temporarily disqualified for Reserve service. 

In March 1977, the Veteran underwent an Army Reserve physical examination.  An audiometric test showed puretone thresholds of 20 decibels at all tested frequencies in both ears.  The examiner noted the occurrence of the head injury in 1962 but that there were no residuals.   There is no record of any further Reserve service.  

In May 1981, the Veteran sought VA treatment for headache and shoulder pain that he had experienced since the vehicle accident.  The attending clinician also noted his report of hearing loss.  A neurological examination was normal.  In September 1982, the Veteran sought VA treatment for "something in the left ear."  A clinician noted, "Hyperemia of the left ear canal and bulging of the left ear drum."  The diagnosis was otitis media, and the clinician prescribed a course of antibiotic medication.   In July 1989, the Veteran sought VA treatment for declining hearing in the left ear since service.  A clinician noted that cerumen appeared to be pressing on the tympanic membrane which was removed by irrigation.  In August 1989, VA clinicians again diagnosed otitis media and prescribed a course of antibiotic medication for an infection.  Hearing acuity tests were not ordered on any occasion.  

The remainder of records of private and VA inpatient and outpatient care through 2014 is silent for any symptoms, diagnoses, and treatment for hearing loss or tinnitus.  

In January 2015, a VA nurse noted the Veteran's telephone report that a recent medication prescribed by a VA physician was causing ringing in both ears.  The physician stopped the medication and advised the Veteran to see his primary care physician.  

The RO received the Veteran's claim for service connection for bilateral hearing loss and tinnitus in February 2015.  

In February 2015, a VA audiologist noted that the Veteran was referred for an examination for symptoms of tinnitus by his primary care physician.  The audiologist noted the Veteran's report of the onset of tinnitus three to four weeks earlier.  The veteran reported that he did not feel as though had any difficulties with hearing acuity.  An organic ear examination was normal, and the audiologist prescribed a hearing instrument to reduce awareness of tinnitus.   In a follow up appointment in March 2015, the Veteran reported that he was unable to use the instruments because they caused headaches.  In July 2015, the RO granted service connection for tinnitus. 

In August 2015, the RO requested a VA audiometric examination of the Veteran and advised the examiner that the Veteran was contending that his hearing loss was caused by exposure to hazardous noise.  The instructions did not mention head trauma.  

In September 2015, a VA audiologist noted a review of the claims file including the results of the military hearing tests in September 1962 and March 1977.  The Veteran reported that he sustained a concussion in a motor vehicle accident in service and experienced tinnitus off and on since that accident.  He reported that he was not concerned about his hearing loss.  He did report that the ringing in the ears interfered with his ability to work because it was constant and very loud. 

On examination, puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
15
15
30
45


Speech recognition scores based on the Maryland CNC Test were 100 percent in the right ear and 96 percent in the left ear.  The audiologist diagnosed bilateral sensorineural hearing loss.  The audiologist found that hearing loss in both ears was not caused by an event in service because the September 1962 and March 1977 military testing showed hearing within normal limits.  The audiologist explained that hearing loss due to noise occurs at the time of exposure and therefore the Veteran's current hearing loss was not caused by noise exposure in service.  The audiologist did not comment directly on causation by the head injury.  Nevertheless, the Board finds that this examination is adequate because it was performed by a qualified examiner using the appropriate examination procedures and included a review of the claims file, acknowledgement of the occurrence of a head injury, and the Veteran's statement of the impact of his hearing acuity on his daily activities.  

Later in September 2015, the RO issued a statement of the case, finding that the results of the audiometric testing showed that the Veteran did not have hearing loss in the right ear that met the VA criteria for disability. The RO also found that hearing loss in the left ear did meet the criteria for disability but that the record did not provide a "link" to military service.  The RO also did not comment directly on the head injury.  

In October 2015, the Veteran's representative submitted an article obtained from the Internet published by Hearing Loss Association of America.  The authors noted that sensorineural hearing loss can be caused by head trauma which can cause inner ear fluid compartment rupture or leakage that can be toxic to the inner ear.  

The Board finds that service connection for hearing loss in the right ear is not warranted because puretone test results obtained during the September 2015 VA audiometric examination do not show a loss of hearing acuity that meets the VA criteria for disability.  Specifically, puretone thresholds were below 26 decibels at all required test frequencies and speech recognition was greater than 94 percent.  Therefore, the first element of service connection for the right ear is not met. 

The Board also finds that service connection for hearing loss in the left ear is not warranted.   The audiometric testing in September 2015 shows a puretone threshold at 4000 Hz greater than 40 decibels which meets the VA criteria for disability.  Therefore, the first element of service connection is met.  However, the weight of competent and credible evidence is that the left ear hearing loss was not caused or aggravated by any aspect of active duty training service including the head injury on August 18, 1962 or any presumed exposure to heavy vehicle noise during the Veteran's operator training. 

The Veteran is competent to report on the nature and circumstances of his active duty training including the head injury and concussion sustained in the August 1962 accident.  His reports are credible and supported the award of service connection for tinnitus.  The notation by the private physician after the accident of a head injury that the Veteran sensed sounds in the left ear after the accident is also consistent with the onset of tinnitus.  Although the Veteran sincerely believes that the current loss of hearing acuity in the left ear at 4000 Hz was caused by the head injury, this is a complex medical matter requiring training and expertise.  

The Board acknowledges the internet article regarding sensorineural hearing loss caused by trauma but finds that it is not applicable in this case.  There is no evidence that the Veteran's inner ear structure was ruptured, leaked, or was otherwise damaging in the accident.  Significantly, a military hearing test one month after the accident was normal.  Another military test 15 years later in 1977 showed some declining acuity in both ears but was still in the normal range.  The decrease acuity in the right ear was not confirmed in the September 2015 testing, thus reducing the probative value of the 1977 test results.  The Veteran did experience the sensation of hearing loss in the left ear in the 1980s, but the causes were infections or cerumen compaction, and the symptoms resolved with irrigation or medication for the infection.  Moreover, the Veteran reported to the September 2015 audiologist that he was not concerned about his hearing acuity, suggesting that he had no functional hearing limitations such as difficulty communicating.  The Veteran has been issued devices by VA to manage tinnitus, but the records do not show that they were also for hearing acuity as they were issued without any hearing acuity measurements.    

The Board places greater probative weight on the evaluation and opinion of the VA audiologist's September 2015 examination and opinion.  Although the audiologist did not explicitly comment on the head trauma, the internet article was not yet in the file for review.  The audiologist did note awareness of the occurrence of the injury but also noted that testing one month after the accident showed normal hearing acuity.  This demonstrates that the Veteran did not sustain inner ear rupture or fluid leakage in the accident, ruling out the head injury as a cause for sensorineural hearing loss more than 50 years later.  As the Board finds that the theory purported in the article is not applicable based on the existing competent evidence of record, an additional opinion to consider the article is not necessary to decide the claim.  38 C.F.R. § 3.159 (2015).  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


